USCA4 Appeal: 21-7378      Doc: 10         Filed: 09/22/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7378


        WILLIAM TRAMPAS WIDMYER,

                             Petitioner - Appellant,

                      v.

        WARDEN DAVID BALLARD,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Irene M. Keeley, Senior District Judge. (1:10-cv-00084-IMK)


        Submitted: July 26, 2022                                    Decided: September 22, 2022


        Before KING, WYNN, and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        William Trampas Widmyer, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7378       Doc: 10         Filed: 09/22/2022      Pg: 2 of 3




        PER CURIAM:

               William Trampas Widmyer appeals the district court’s order construing his Fed.

        R. Civ. P. 60(b) motion as an unauthorized, successive 28 U.S.C. § 2254 petition and

        dismissing it on that basis. We vacate the district court’s order and remand for further

        proceedings.

               “[A] Rule 60(b) motion in a habeas proceeding that attacks ‘the substance of the

        federal court’s resolution of a claim on the merits’ is not a true Rule 60(b) motion, but

        rather a successive habeas petition,” and is subject to the preauthorization requirement of

        28 U.S.C. § 2244(b)(3)(A). United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015)

        (quoting Gonzalez v. Crosby, 545 U.S. 524, 532 (2005)). By contrast, “[a] Rule 60(b)

        motion that challenges ‘some defect in the integrity of the federal habeas proceedings’. . . is

        a true Rule 60(b) motion, and is not subject to the preauthorization requirement.” Id.

        (quoting Gonzalez, 545 U.S. at 532). Where the movant “presents claims subject to the

        requirements for successive applications as well as claims cognizable under Rule 60(b),”

        such a pleading is a mixed Rule 60(b) motion/§ 2254 petition. Id. at 400 (internal quotation

        marks omitted).

               In his Rule 60(b) motion and supplemental motions, Widmyer both directly attacked

        his conviction and sought a remedy for a perceived flaw in his § 2254 proceeding—namely,

        the district court’s finding that certain claims raised in his § 2254 petition were

        procedurally defaulted. We have recently explained that a movant under Rule 60(b) does

        not raise “a new habeas corpus claim, or attack[] the federal court’s previous denial of the

        claim on the merits, when he ‘merely asserts that a previous ruling which precluded a

                                                      2
USCA4 Appeal: 21-7378         Doc: 10      Filed: 09/22/2022    Pg: 3 of 3




        merits determination’”—such as “‘a denial for . . . procedural default’”—was erroneous.

        Richardson v. Thomas, 930 F.3d 587, 596 (4th Cir. 2019) (quoting Gonzalez, 545 U.S. at

        532 n.4). Accordingly, Widmyer could properly challenge the district court’s finding of

        procedural default in a Rule 60(b) motion. *

               We therefore conclude that Widmyer’s filings were a mixed Rule 60(b)

        motion/§ 2254 petition.     Thus, the district court should have afforded Widmyer the

        opportunity to elect between deleting his successive § 2254 claims or having his entire

        motion treated as a successive § 2254 petition. See McRae, 793 F.3d at 400. Because the

        district court did not offer Widmyer this opportunity, we vacate the court’s order and

        remand for further proceedings.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                   VACATED AND REMANDED




               *
                 The district court, relying on our prior decision in Harvey v. Horan, determined
        that Widmyer’s challenge to this finding was a claim that could only be raised in a second
        or successive § 2254 petition because procedural default is “by every reckoning . . . a
        dismissal on the merits.” 278 F.3d 370, 380 (4th Cir. 2002), abrogated on other grounds
        by Skinner v. Switzer, 562 U.S. 521 (2011). However, we conclude that Richardson is
        applicable here because that case addressed the same question presented in this one—
        whether a movant may raise a specific claim in a Rule 60(b) motion—whereas Harvey
        addressed the distinct question of whether an initial § 2254 petition was dismissed on the
        merits for the purpose of determining whether the limitations of 28 U.S.C. § 2244(b) can
        be applied to a petitioner’s subsequent filings.

                                                       3